UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA
COREY MARQUEE ADAMS (#35'7624) CIVIL ACTION
VERSUS
18-19]-JWD-RLB
LOUISIANA DEPT. OF CORR., ET AL
M

The Plaintifi`, Corey Adams, an inmate confined at the David Wade Correctiona] Center,
I-Iomer, Louisiana, proceeding pro se, filed this civil action complaining of alleged violations of
his constitutional rights. The Plaintiff has now filed a Motion for Temporary Restraining Order
and Preliminary lnj unction (R. Doc. 56).

In his Motion, the Plaintiif is seeking medical treatment for his back, hip, and neck, mental
health treatment, and transfer to another prison facility. The relief sought by the Plaintiff in his
Motions is generally co-extensive with the relief sought in his Complaint, as amended See R.
Docs. l and 6. As a general rule, preliminary injunctions and temporary restraining orders are
designed to preserve the status quo prior to the court's consideration of a case on its merits, and
they are not intended as a substitute for relief on the merits of the case. See generally Fedeml
Savings & Loan fnsurance Corp. v. Dixon, 835 F.Zd 554, 553 (Sth Cir.l987); Shanks v. Cr'ty of
Dallas, Texas, 752 F.Zd 1092, 1096 (Sth Cir.l 985). Otherwise, the normal procedures of litigation
would be circumvented by trying a case on the merits through a motion for injunctive relief. For
this reason, the Plaintiff`s Motion should be denied, along with the Plaintiif’s failure to meet his
onerous burden of proof as discussed below.

“A preliminary injunction is an extraordinary and drastic remedy; it is never awarded as

of right.” Munafv. Geren, 553 U.S. 674, 689-90 (2008) (internal citations and quotations

omitted). See also Affied Mkrg. Grp., lnc. v. CDL Mkrg., Inc., 8?8 F.2d 806, 809 (5th Cir. 1989)

(preliminary injunctive relief “is an extraordinary remedy and should be granted only if the
movant has clearly carried the burden of persuasion with respect to all four factors”); Mis's'isstppi
Power & Light Co. v. Um'red Gas Pipe Li'ne Co., 760 F.2d 618, 621 (5th Cir. 1985) (“[t]he
decision to grant a request for preliminary injunction is to be treated as the exception rather than
the rule”). The decision whether to grant or deny a request for a preliminary injunction is within
the sound discretion of the Court. See Allied M?Itg. Grp., Inc., 8?8 F.2d at 809.

At all times, the burden of persuasion remains with the Plaintiff as to each of the four
elements. Specifically, a Plaintiff must establish: (1) a substantial likelihood of prevailing on the
merits; (2) a substantial threat of irreparable injury if the injunction is not granted; (3) the
threatened injury outweighs any harm that will result to the non-movant if the injunction is granted;
and (4) the injunction will not disserve the public interest. See Rfdgely v. Fed. Emergency Mgmt.
Agency, 512 F.3d ?27, ?34 (5th Cir. 2008). If a plaintiff fails to meet his burden regarding any of
the necessary elements, the Court need not address the other elements necessary for granting a
preliminary injunction. See Roho, Inc. v. Marquis, 902 F.2d 356, 261 (5th Cir. 1990) (declining
to address the remaining elements necessary to obtain a preliminary injunction after finding that
the plaintiff failed to show a substantial likelihood of success on the merits).

The Plaintiff herein has failed to show the facts and law clearly favor his request for a
preliminary injunction. The Plaintiff` s Motion, which relies solely on his own allegations, fails to
show he has a substantial likelihood of prevailing on the merits or that there is a substantial threat
he will suffer irreparable injury if the requested relief is not granted, much less that the law and
the facts clearly favor him. Additionally, any harm which may come to the Plaintiff is likely to
not be irreparable and can be compensated for monetarin and, if warranted, redressed by way of

a post-judgment injunction andr'or restraining order.

Accordingly,
IT IS HEREBY ORDERED that Plaintifl’s Motion (R. Doc. 56) is DENIED.

Signed in Baton Rouge, Louisiana, on Decernber 6 2018.

rL(p|c_:?JOHN w. deGRA\/ELLES
uN 1) sTATEs nlsrlucr CouR'r

MIDDLE DISTRICT OF LOUISIANA

 

